DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 2 (claims 67-71) in the reply filed on 09/08/2021 is acknowledged.
Drawings
The drawings are objected to because reference character “30” in figure 1 is pointing at wrong part.  It seems the reference character “30” in figure 2 is pointing at correct part.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “manually actuated system” of claim 67, “outer fixed structure”, “inverter”, “sensor”, “wireless transmitter”, “remote terminal”, and “wireless transceiver” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Objections
Claim 67 is objected to because of the following informalities:  In claim 67, line 18, “the casing is configured be” should read “the casing is configured to be”. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 68 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without providing enablement for being manually operated AND motorized. How can the roller be both manual and motorized? The specification says the device being motorized (page 8, lines 14-20) OR manually operated (page 8, lines 21-25) but does not provide support for having capabilities of being both at the same time.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 67, the phrase "a plurality of lighting elements" renders the claim indefinite because it is unclear whether the limitation(s) is referring to the previously introduced “lighting elements” in line 1 or another lighting elements.
The limitation "the casing is configured be inserted in the tubular shaft, OR between the tubular shaft and the support structure" in claim 67 renders the claim indefinite. In claim 67, lines 10-11 recites the limitation “a casing configured to be inserted and accommodated in the tubular shaft”. Therefore, the alternative is not possible if the limitations of line 10-11 are required.
Claim 73 recites the limitation "the tubular structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 68-72 and 74-85 are at least rejected for depending from a rejected claim such as claim 67.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 67-78, 80-81 and 83-85 are rejected under 35 U.S.C. 103 as being unpatentable over Eilam (US 20170191273 A1) in view of Brunk (US 20170081917 A1).
Regarding claim 67, Eilam teaches a roller covering installation 10, onto which lighting elements 24 are mounted, the roller covering installation 10 comprising: a support structure (labeled in figure 1 below) configured to constrain the roller covering installation 10 to a structure 14; a tubular shaft 16 supported by the support structure (shown in figure 1), the tubular shaft 16 being rotatable in at least one of two directions (¶0012, lines 8-10); a covering 18 to be rolled on the tubular shaft 16 and to be unrolled therefrom (¶0012, lines 8-10); a plurality of lighting elements 24 applied to at least one component of the roller covering installation 10; and a device (parts inside 60) configured to control (see figure 3) the lighting elements 24, the device comprising a casing 60, wherein there are arranged inside the casing 60 (see ¶0018, lines 1-8): a power supply 44 for the lighting elements 24; a control unit 48 (¶0018, “The controller 48 is typically implemented by one or more integrated circuits mounted on a printed circuit board… The circuit boards and associated battery pack are contained within an electrical box 60) for the lighting elements 24, the control unit 48 being connectable wirelessly or with wires to the lighting elements of the roller covering installation (see ¶0016 and ¶0018); 

    PNG
    media_image1.png
    451
    617
    media_image1.png
    Greyscale

Eilam is silent concerning the support structure (labeled in figure 1 above) configured to constrain the roller covering installation 10 to an outer fixed structure, however Eilam descloses that it is known in the prior art (¶0002, lines 3-5) that “awnings may be mounted on a wall of a home or building for unfurling over a space to be shaded”. Therefore it is obvious to one of 
Eilam is silent concerning the casing configured to be inserted and accommodated in the tubular shaft and the casing is provided with means for idly supporting the tubular shaft at one end, and the control device of the lighting elements is inserted and accommodated inside the tubular shaft at a second end of the tubular shaft.
Brunk teaches the casing 68 (is a part of 38) configured to be inserted and accommodated (see figure 3 and ¶0077) in the tubular shaft 24 and the casing 68 is provided with means for idly supporting (includes a support shaft 54 and a flange 56, see ¶0072) the tubular shaft 24 at one end, and the control device 74 is inserted and accommodated inside (shown in figure 3) the tubular shaft 24 at a second end of the tubular shaft 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide tubular shaft of Eilam with a casing, as taught by Brunk, to give aesthetically pleasing appearance to the roller covering installation.
Regarding claim 68, Eilam teaches the roller covering installation is motorized (¶0012, lines 8-10).
Regarding claim 69, Eilam teaches all of the elements of the current invention as stated above except the covering is adapted to be rolled or unrolled about the tubular shaft manually.
Brunk teaches the covering 34 is adapted to be rolled or unrolled about the tubular shaft 24 manually (see ¶0097, lines 1-7).

Regarding claim 70, Eilam teaches the lighting elements 24 are electrically connected (¶0016, last 2 lines) to the control device accommodated in the tubular shaft by electric conductor cables (“cord”) running inside one or more of the support structure, the tubular shaft, a crosspiece of the roller covering installation, or a system guiding translational movements of the crosspiece with respect to the support structure (see ¶0002).
Regarding claim 71, Eilam teaches the control device of the lighting elements 24 is constructed, positioned, and operable to be independent and autonomous (the control device is located inside 60 on a stand 14, as shown in figure 1, and the motor is located inside the roller tube, as described in ¶0012) from an actuator (motor) of the roller covering.
Regarding claim 72, Eilam in view of Brunk teaches the casing of the control device is configured to be removably and fully inserted and accommodated inside the tubular shaft (shown in figure 2 of Brunk).
Regarding claim 73, Eilam teaches all of the elements of the current invention as stated above except the control device further comprises adapters and a head.
Brunk teaches (see figures 3-4) adapters 72 configured to be interposed between the casing 68 and the tubular structure (inner wall of 24), and to support the casing 68 inside the tubular shaft 24; and a head 44 associated with the casing 68 that constrains the casing 68 to the support structure, the head and/or the adapters being configured to idly support the tubular shaft.

Regarding claim 74, Eilam teaches the control device further comprises an output interface 70 positioned outside the casing 60 and outside the tubular shaft 16, the output interface 70 being connected (see ¶0016) to the control unit 48 and to the lighting elements 24.
Regarding claim 75, Eilam teaches the control device further comprises drivers (see ¶0018 “driver circuitry”) of control/communication with the output interface that are implemented in the control unit.
Regarding claim 76, Eilam teaches the receiver arranged inside the casing (see ¶0018 “one or more integrated circuits mounted on a circuit board”) of the control device is incorporated in or connected to an electronic circuit of the control unit.
Regarding claim 77, Eilam teaches the control device further comprises a cable (see ¶0018 “interconnected by suitable wiring and electrical connectors in any manner well known in the art”) for connection to an external electric power network.
Regarding claim 78, Eilam teaches the control device further comprises a rechargeable battery 44 for supplying power to the control device, the battery 44 being accommodated inside the casing 60 (see ¶0018).
Regarding claim 80, Eilam teaches the control device further comprises an inverter 42 that is accommodated inside the casing 60 for supplying power (see ¶0016) from an external 22, low-voltage supply to a motor positioned at an end of the tubular shaft and configured to cause a rotation of the tubular shaft.

Regarding claim 83, Eilam teaches the control device further comprises a wireless transmitter (see ¶0007, part of “a wireless communications link”) that is also accommodated inside the casing to indicate a status of the lighting elements and/or the motor.
Regarding claim 84, Eilam teaches one or both of the wireless receiver or the wireless transmitter are arranged to communicate wirelessly with a remote terminal (see ¶0007 “a wireless remote unit”).
Regarding claim 85, Eilam teaches the wireless receiver and the wireless transmitter are implemented in a wireless transceiver (“processor”) accommodated in the casing (see ¶0007).
Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Eilam in view of Brunk as applied to claim 81 above, and further in view of Osinga (US 20010027846 A1).
Regarding claim 82, Eilam in view of Brunk teaches all of the elements of the current invention as stated above except the receiver arranged inside the casing of the control device is wirelessly connected to a light, wind, or rain sensor.
Osinga teaches the control device (an indoor control unit) is wirelessly connected (see Abstract) to a light, wind, or rain sensor (weather sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Eilam in view of Brunk with a wireless sensor, as taught by .
Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Eilam in view of Brunk as applied to claim 67 above, and further in view of Somei (US 20130058074 A1).
Regarding claim 79, Eilam teaches all of the elements of the current invention as stated above except the control device further comprises a first flap and a second flap incorporated in the tubular shaft.
Brunk teaches a first flap (not labeled but shown in figure 4 near “74”) that provides access to the casing 68 from the outside, the first flap being provided on a side wall of the casing (shown in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the casing of Eilam with a first flap, as taught by Brunk, to access the parts inside of the casing without removing the casing.
However Eilam in view of Brunk is silent concerning a second flap incorporated in the tubular shaft.
Somei teaches a second flap 2a incorporated (shown in figure 2) in the tubular shaft 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the tubular shaft of Eilam in view of Brunk with a second flap, as taught by Somei, to access the casing without removing the casing.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571)270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.P.P./Examiner, Art Unit 3634     
                                                                                                                                                                                                   
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634